Citation Nr: 1313514	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-37 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from May 1963 to November 1963, followed by service in the Reserves and National Guard until 1980.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In a December 2009 decision, the Board denied the Veteran's claim for service connection and the Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In August 2010 the parties filed a Joint Motion for Remand, which the Court granted.  

In a decision in November 2010 the Board again denied the issue of service connection for bilateral hearing loss, and in February 2011 the Veteran appealed the November 2010 decision to the Court.  In September 2011 the parties filed another Joint Motion for Remand, and in October 2011 the Court granted that Motion.  

In February 2012 the Board, pursuant to the parties' September 2011 Motion, remanded the matter for provision to the Veteran of a new VA examination and opinion.  The case has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

As stated above, in October 2011 the Court granted the parties' Joint Motion; vacated that part of the Board's November 2010 decision that denied service connection for bilateral hearing loss; and remanded the matter for further development.  In February 2012 the Board, pursuant to the parties' Motion, remanded the matter for provision to the Veteran of a new VA examination and opinion, and in March 2012 a VA audiology examination was apparently attempted.  However, because the Veteran apparently did not cooperate with the examination, most of the test findings were not recorded.  As a consequence, none of the requested opinions were provided.  

It would appear, however, that many of the opinions requested could have been addressed without the benefit of the current evaluation, if it were to be assumed the Veteran currently had a hearing loss disability for VA purposes, (a reasonable conclusion based on the entirety of the record.)  Therefore, at a minimum, it will be necessary to return the case to the examiner, or suitable substitute, for the requested opinions, or a full explanation as to why it is not possible to provide the opinions.  

Seeking the medical opinions sought in the Board's February 2012 remand would appear to be the minimum response at this point to accommodate the Court's Order to comply with the terms of the Joint Motion.  That Joint Motion, however, also directed that the Veteran undergo an examination.  Given the delay already made necessary by the need to obtain a medical opinion, together with the terms of the Joint Motion, providing the Veteran another opportunity to be examined is warranted.  

Lastly, any more current VA audiology records should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated after December 2008 from the Minneapolis VAMC (and any other VA health facility that the Veteran has patronized since December 2008).

Any additional records identified by the Veteran during the course of this remand should also be requested following receipt of any necessary authorization(s) from the Veteran.  

2.  After completion of step 1, schedule the Veteran for a VA examination with an hearing disease practitioner.  The claims file must be made available to the examiner for review.  All indicated tests must be done (to the extent practical), and all findings reported in detail. 

Thereafter, the examiner is asked to answer the following questions:

a.  Does the Veteran currently suffer from bilateral hearing loss?  If so, 

b.  Is it at least as likely as not (i.e., a 50 percent chance or greater) that the Veteran's hearing loss is causally related to his active duty service, (May 1963 to November 1963)?  

c.  Is it least as likely as not that the Veteran's current bilateral hearing loss is causally related to an injury incurred in or aggravated by any period of active duty for training or inactive duty for training?  

d.  Is it at least as likely as not that the Veteran's hearing acuity deteriorated between his active service in 1963 and his November 1979 audiogram?  

e.  What is the meaning of the term "suprathreshold" as used on the Veteran's July 2008 private audiogram?  

In the event the examination of the Veteran does not yield a reliable measure of the Veteran's current hearing acuity, or he does not otherwise cooperate with the examination request, a response to the Board's questions should still be provided.  In doing so, it may be assumed the Veteran has a current hearing loss disability for VA purposes.  

A rationale for all opinions proffered is to be set forth in the examination report, which should include a discussion of the facts, the Veteran's lay assertions, and medial principles involved.  

On the other hand, if an opinion cannot be rendered without invoking processes relating to guesswork or speculation, the examiner should clearly and specifically so state in the examination report, and explain why that is the case.

3.  After completion of all of the above, readjudicate the Veteran's claim.  If the benefit sought remains denied, furnish the Veteran and his representative a Supplemental Statement of the Case and afford them the requisite opportunity to respond.  Thereafter, return the case to the Board for appellate review, if indicated.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


